DETAILED ACTION
This is a Non-Final Office Action in response to the application filed 10/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in the application and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 17 and 20) are directed, in part, to methods and systems for merging markets associated with television networks based on geographic identifiers. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-19 are directed to a method comprising a series of steps which falls under the statutory category of a process and claim 20 is directed to a system which falls under the statutory category of a machine, therefore the claims are eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to receiving geographic identifiers each indicating a geographic area; receiving television network affiliate data indicating local affiliate stations for a plurality of national television networks; determining, for each geographic identifier, a primary local affiliate station for each of the plurality of national television networks; grouping, into a first plurality of markets, the geographic identifiers that have the same primary local affiliate for each of the plurality of national television networks; determining that at least two markets from the first plurality of markets have the same primary local affiliate for a first subset of the plurality of national television networks; merging the at least two markets together to generate a second plurality of markets; assigning each geographic identifier to a market from the second plurality of markets; and outputting a report indicating the second plurality of markets. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a system”; “processor”; “memory”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 2 and 4 and related text and [0040-0041] to understand that the invention may be implemented in a generic environment that “A computing device may comprise one or more processors and memory storing instructions that, when executed by the one or more processors, cause the computing device to perform one or more of the various methods or techniques described here. The memory may comprise volatile memory (e.g., random access memory (RAM)) and/or non-volatile memory (e.g., a hard or solid-state drive). The memory may comprise a non-transitory computer-readable medium. The computing device may comprise one or more input devices, such as a mouse, a keyboard, or a touch interface. The computing device may comprise one or more output devices, such as a monitor or other video display. The computing device may comprise an audio input and/or output. The computing device may comprise one or more network communication interfaces, such as a wireless transceiver (e.g., Wi-Fi or cellular) or wired network interface (e.g., ethernet). The one or more network communication interfaces may be configured to connect to the network 210.”
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-16; 18-19 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0044246 (hereinafter; Sheehan) in view of US Pub. No. 2004/0022278 (hereinafter; Thomas).
Regarding claims 1/17/20, Sheehan discloses:
A method comprising; A system comprising: at least one processor; and at least one memory storing instructions that, when executed, cause the at least one processor to: receiving geographic identifiers each indicating a geographic area; Shehan [0087] discloses characteristics or audience classification parameters may be defined based on personal information, demographic information, psychographic information, geographic information, or any other information that may be relevant to an asset provider in identifying a target audience.
receiving television network affiliate data indicating local affiliate stations for a plurality of national television networks; Sheehan [0079] discloses local networks operators and local network affiliates.
determining, for each geographic identifier, a primary local affiliate station for each of the plurality of national television networks; Sheehan [0077] discloses programming on major networks.
merging the at least two markets together to generate a second/third plurality of markets; Sheehan [0144]; Fig. 7 disclose combining audiences; of the available programming channels, four programming channels have the largest individual share of users (e.g., the four major networks). However, there are numerous other users in the network albeit in smaller shares of the total on a channel-by-channel basis. By providing a common set of asset options to the users of two or more of the programming channels having a small market share (or even to users of programming channels with large shares), an aggregated audience may be created. That is, a common asset option or set of asset options may be provided to an aggregated group from multiple programming channels. Once combined, the effective market share of an aggregated audience composed of users from small share channels may approximate the market share of, for example, one of the four major networks.
assigning each geographic identifier to a market from the second plurality of markets; Sheehan [0137] discloses targeting may also be implemented based on marketing labels. Specifically, the headend may acquire information or marketing labels regarding a user or household from a variety of sources; In other cases, the marketing labels may be more specific or otherwise different than the audience classification; [0275] discloses location information may be combined with other criteria to define a single marketing label. Thus, all CPEs that are, for example, within a geographic zone and/or that satisfy a non-location targeting criterion may be associated with a market label used to target assets.
and outputting a report indicating the second/third plurality of markets. Sheehan [0110] discloses reports that can provide a quick and detailed measurement of user distribution over the network that can be used to accurately gauge ratings, share, demographics of audiences and the like. Moreover, this information can be used to provide future audience estimation information, for example, to estimate the total target universe based on audience classification parameters.
receiving population data indicating a number of households or a number of people associated with each geographic identifier; Sheehan [0084] discloses size of the viewing audience and certain other factors. One of those factors relates to the demographics of interest to the asset provider. In this regard, a given program will generally have a number of different ratings for different demographic categories. That is, the program generally has not only a household rating, which is measured against the universe of all households with televisions, but also a rating for different demographic categories [0171] discloses total number of users. 
Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose markets with the same primary local affiliate. However, Thomas discloses the following limitations:
grouping, into a first plurality of markets, the geographic identifiers that have the same primary local affiliate for each of the plurality of national television networks; Thomas Fig. 5; [0003]; [0042] disclose a national TV network that distributes TV programming to local stations, and the local stations are in turn broadcasting the programming to viewers in their homes (i.e. same affiliate).
determining that at least two markets from the first plurality of markets have the same primary local affiliate for a first subset of the plurality of national television networks. Thomas [0030] discloses providing methods for effectively delivering different data to different groups of receivers receiving the same broadcast (i.e. same affiliate).
determining that at least two markets from the second plurality of markets have the same primary local affiliate for a second subset of the plurality of national television networks, the second subset being smaller than the first subset; Thomas [0030] discloses providing methods for effectively delivering different data to different groups of receivers receiving the same broadcast (i.e. same affiliate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the systems and methods for targeting data in broadcast streams of Thomas in order to select content streams based on targeting attributes (Thomas abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose markets with the same primary local affiliate. However, Thomas discloses the following limitations:
The method of claim 1, wherein assigning each geographic identifier to the market from the second plurality of markets comprises: determining, for each of the second plurality of markets, a primary local affiliate station for each of the plurality of national television networks; and assigning each geographic identifier to the market having the greatest number of primary local affiliate stations in common. Thomas Fig. 5; [0003]; [0042] disclose a national TV network that distributes TV programming to local stations, and the local stations are in turn broadcasting the programming to viewers in their homes (i.e. same affiliate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the systems and methods for targeting data in broadcast streams of Thomas in order to select content streams based on targeting attributes (Thomas abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 3, Sheehan discloses:
The method of claim 1, further comprising: receiving population data indicating a number of households or a number of people associated with each geographic identifier; Sheehan [0084] discloses size of the viewing audience and certain other factors. One of those factors relates to the demographics of interest to the asset provider. In this regard, a given program will generally have a number of different ratings for different demographic categories. That is, the program generally has not only a household rating, which is measured against the universe of all households with televisions, but also a rating for different demographic categories [0171] discloses total number of users.
determining that a county is associated with a first geographic identifier assigned to a first market from the second plurality of markets and a second geographic identifier assigned to a second market from the second plurality of markets; Sheehan [0266] discloses using county lines for defining a target geographical area; [0297] discloses using county data as a criterion for geographic identifier.
comparing population data associated with the first geographic identifier to population data associated with the second geographic identifier to determine that the second geographic identifier is associated with a greater number of households or a greater number of people than the first geographic identifier; and re-assigning the first geographic identifier to the second market. Sheehan [0101] discloses identifying  the classification parameters for the current user(s) and perhaps the current channel being watched, identifies the assets that are available for an upcoming break (for the current channel or multiple channels) as well as the target audience for those assets and determines a "fit" of one or more of those asset options to the current classification. In one implementation, each of the assets is attributed a fit score for the user(s), e.g., based on a comparison of the audience classification parameters of the asset to the putative audience classification parameters of the current user(s). This may involve how well an individual user classification parameter matches a corresponding target audience parameter and/or how many of the target audience parameters are matched by the user's classification parameters. Based on these fit scores, the CPE 102 issues the vote 1012 indicating the most appropriate asset(s).
Regarding claim 9, Sheehan discloses:
The method of claim 1, wherein the geographic identifiers include at least one of ZIP codes, area codes, latitude-longitude values, city names, neighborhood names, county names, or census designated places. Sheehan [0008] discloses using zip codes in order to target assets.  
Regarding claim 10, Sheehan discloses:
The method of claim 1, wherein the geographic identifiers are each associated with a geographic boundary that defines the geographic area. Sheehan [0008] discloses using identifiers such as geographic zones, neighborhood boundaries and topology areas for targeting asset providers.  
Regarding claim 11, Sheehan discloses:
The method of claim 1, wherein determining the primary local affiliate station for each of the plurality of national television network comprises: matching, for each geographic identifier, a local affiliate station that is carried by a majority of headends associated with the geographic identifier to each of the plurality of national television networks. Sheehan [0063] discloses The headend also processes signals from users; The headend may thus be thought of as the control center or local control center of the cable television network.
Regarding claim 12, Sheehan discloses:
The method of claim 11, wherein the headends associated with each geographic identifier comprise at least one of an over-the-air (OTA) headend, a cable television headend, or a direct broadcast satellite (DBS) headend. Sheehan [0062]; [0063] disclose headends associated with a cable television network.
Regarding claim 13, Sheehan discloses:
The method of claim 1, further comprising: receiving population data indicating a number of households or a number of people associated with the at least two markets; Sheehan [0084] discloses size of the viewing audience and certain other factors. One of those factors relates to the demographics of interest to the asset provider. In this regard, a given program will generally have a number of different ratings for different demographic categories. That is, the program generally has not only a household rating, which is measured against the universe of all households with televisions, but also a rating for different demographic categories [0171] discloses total number of users.
and comparing population data associated with a first market from the at least two markets to population data associated with a second market from the at least two markets to determine that the second market is associated with a greater number of households or a greater number of people than the first market. Sheehan [0101] discloses identifying the classification parameters for the current user(s) and perhaps the current channel being watched, identifies the assets that are available for an upcoming break (for the current channel or multiple channels) as well as the target audience for those assets and determines a "fit" of one or more of those asset options to the current classification. In one implementation, each of the assets is attributed a fit score for the user(s), e.g., based on a comparison of the audience classification parameters of the asset to the putative audience classification parameters of the current user(s). This may involve how well an individual user classification parameter matches a corresponding target audience parameter and/or how many of the target audience parameters are matched by the user's classification parameters. Based on these fit scores, the CPE 102 issues the vote 1012 indicating the most appropriate asset(s). 
Regarding claim 14, Sheehan discloses:
The method of claim 13, wherein merging the at least two markets together to generate the second plurality of markets comprises merging the first market into the second market.  Sheehan [0232] discloses The noted database may then be used to identify a master list of individuals matching the targeting criteria. The master list may then be merged with a list of subscribers (e.g., identified by a service address) or subscribers within a specified zone to generate a list of targeted asset recipients. The asset can then be directly addressed to those recipients based on a MAC, an IP or another network address. In this case, location information may be used as a targeting criterion, a matching parameter for the merge process, a selection criterion for the subscriber listed used in the merge process and/or in other ways.
Regarding claim 15, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose markets with the same primary local affiliate. However, Thomas discloses the following limitations:
The method of claim 13, wherein determining that the at least two markets have the same primary local affiliate for the first subset of the plurality of national television networks comprises: determining that a third market from the at least two markets and the first market have the same primary local affiliate for the first subset of the plurality of national television networks; determining that the third market and the second market have the same primary local affiliate for the first subset of the plurality of national television networks; and determining that the first market and the second market do not have the same primary local affiliate for the first subset of the plurality of national television networks. Thomas Fig. 5; [0003]; [0042] disclose a national TV network that distributes TV programming to local stations, and the local stations are in turn broadcasting the programming to viewers in their homes (i.e. same affiliate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the systems and methods for targeting data in broadcast streams of Thomas in order to select content streams based on targeting attributes (Thomas abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 16, Sheehan discloses:
The method of claim 15, wherein merging the at least two markets together to generate the second plurality of markets comprises merging the third market into the second market. Sheehan [0232] discloses The noted database may then be used to identify a master list of individuals matching the targeting criteria. The master list may then be merged with a list of subscribers (e.g., identified by a service address) or subscribers within a specified zone to generate a list of targeted asset recipients. The asset can then be directly addressed to those recipients based on a MAC, an IP or another network address. In this case, location information may be used as a targeting criterion, a matching parameter for the merge process, a selection criterion for the subscriber listed used in the merge process and/or in other ways.
Regarding claim 19, Sheehan discloses: 
The method of claim 17, further comprising; determining that a county is associated with a first geographic identifier assigned to a first market from the third plurality of markets and a second geographic identifier assigned to a second market from the third plurality of markets; Sheehan [0266] discloses using county lines for defining a target geographical area; [0297] discloses using county data as a criterion for geographic identifier. 
comparing population data associated with the first geographic identifier to population data associated with the second geographic identifier to determine that the second geographic identifier is associated with a greater number of households or a greater number of people than the first geographic identifier; and re-assigning the first geographic identifier to the second market. Sheehan [0101] discloses identifying the classification parameters for the current user(s) and perhaps the current channel being watched, identifies the assets that are available for an upcoming break (for the current channel or multiple channels) as well as the target audience for those assets and determines a "fit" of one or more of those asset options to the current classification. In one implementation, each of the assets is attributed a fit score for the user(s), e.g., based on a comparison of the audience classification parameters of the asset to the putative audience classification parameters of the current user(s). This may involve how well an individual user classification parameter matches a corresponding target audience parameter and/or how many of the target audience parameters are matched by the user's classification parameters. Based on these fit scores, the CPE 102 issues the vote 1012 indicating the most appropriate asset(s). 
Claim(s) 4-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan in view of Thomas, further in view of US Pub. No. 2017/0142465 (hereinafter; Ray).
Regarding claim 4, Sheehan discloses: 
The method of claim 1, further comprising: receiving population data indicating a number of households or a number of people associated with each geographic identifier; Sheehan [0084] discloses size of the viewing audience and certain other factors. One of those factors relates to the demographics of interest to the asset provider. In this regard, a given program will generally have a number of different ratings for different demographic categories. That is, the program generally has not only a household rating, which is measured against the universe of all households with televisions, but also a rating for different demographic categories [0171] discloses total number of users.
merging the at least two markets together to generate a third plurality of markets; Sheehan [0144]; Fig. 7 disclose combining audiences; of the available programming channels, four programming channels have the largest individual share of users (e.g., the four major networks). However, there are numerous other users in the network albeit in smaller shares of the total on a channel-by-channel basis. By providing a common set of asset options to the users of two or more of the programming channels having a small market share (or even to users of programming channels with large shares), an aggregated audience may be created. That is, a common asset option or set of asset options may be provided to an aggregated group from multiple programming channels. Once combined, the effective market share of an aggregated audience composed of users from small share channels may approximate the market share of, for example, one of the four major networks.
assigning each geographic identifier to a market from the third plurality of markets; Sheehan [0137] discloses targeting may also be implemented based on marketing labels. Specifically, the headend may acquire information or marketing labels regarding a user or household from a variety of sources; In other cases, the marketing labels may be more specific or otherwise different than the audience classification; [0275] discloses location information may be combined with other criteria to define a single marketing label. Thus, all CPEs that are, for example, within a geographic zone and/or that satisfy a non-location targeting criterion may be associated with a market label used to target assets.
and outputting a report indicating the third plurality of markets. Sheehan [0110] discloses reports that can provide a quick and detailed measurement of user distribution over the network that can be used to accurately gauge ratings, share, demographics of audiences and the like. Moreover, this information can be used to provide future audience estimation information, for example, to estimate the total target universe based on audience classification parameters.
Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose markets with the same primary local affiliate. However, Thomas discloses the following limitations:
determining that at least two markets from the second plurality of markets have the same primary local affiliate for a second subset of the plurality of national television networks, the second subset being smaller than the first subset; Thomas [0030] discloses providing methods for effectively delivering different data to different groups of receivers receiving the same broadcast (i.e. same affiliate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the systems and methods for targeting data in broadcast streams of Thomas in order to select content streams based on targeting attributes (Thomas abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose a population threshold or a geographic identifier threshold. However, Ray discloses the following limitations:
determining that the at least two markets satisfy a population threshold or a geographic identifier threshold; Ray discloses consumers having a threshold similarity in at least [0023]; [0267]; [0268]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the programmatic TV advertising placement of Ray in order to predict future TV consumption behavior (Ray abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose markets with the same primary local affiliate. However, Thomas discloses the following limitations:
The method of claim 4, wherein assigning each geographic identifier to the market from the third plurality of markets comprises: determining, for each of the third plurality of markets, a primary local affiliate station for each of the plurality of national television networks; and assigning each geographic identifier to the market having the greatest number of primary local affiliate stations in common. Thomas [0030] discloses providing methods for effectively delivering different data to different groups of receivers receiving the same broadcast (i.e. same affiliate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the systems and methods for targeting data in broadcast streams of Thomas in order to select content streams based on targeting attributes (Thomas abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, Sheehan discloses:
The method of claim 4, further comprising: determining that a county is associated with a first geographic identifier assigned to a first market from the third plurality of markets and a second geographic identifier assigned to a second market from the third plurality of markets; Sheehan [0266] discloses using county lines for defining a target geographical area; [0297] discloses using county data as a criterion for geographic identifier.
comparing population data associated with the first geographic identifier to population data associated with the second geographic identifier to determine that the second geographic 27Attorney Docket No. 048270.027018 identifier is associated with a greater number of households or a greater number of people than the first geographic identifier; and re-assigning the first geographic identifier to the second market. Sheehan [0101] discloses identifying the classification parameters for the current user(s) and perhaps the current channel being watched, identifies the assets that are available for an upcoming break (for the current channel or multiple channels) as well as the target audience for those assets and determines a "fit" of one or more of those asset options to the current classification. In one implementation, each of the assets is attributed a fit score for the user(s), e.g., based on a comparison of the audience classification parameters of the asset to the putative audience classification parameters of the current user(s). This may involve how well an individual user classification parameter matches a corresponding target audience parameter and/or how many of the target audience parameters are matched by the user's classification parameters. Based on these fit scores, the CPE 102 issues the vote 1012 indicating the most appropriate asset(s).
Regarding claim 7, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose a population threshold or a geographic identifier threshold. However, Ray discloses the following limitations:
The method of claim 4, wherein determining that the at least two markets satisfy the population threshold comprises: identifying a plurality of geographic identifiers that have been assigned to the at least two markets; determining, based on population data for the plurality of geographic identifiers, that a first geographic identifier from the plurality of geographic identifiers has a smaller number of households or a smaller number of people than a second geographic identifier from the plurality of geographic identifiers; and determining that the first geographic identifier is associated with a number of households or a number of people below a predetermined threshold. Ray discloses consumers having a threshold similarity in at least [0023]; [0267]; [0268]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the programmatic TV advertising placement of Ray in order to predict future TV consumption behavior (Ray abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose a population threshold or a geographic identifier threshold. However, Ray discloses the following limitations:
The method of claim 4, wherein determining that the at least two markets satisfy the geographic identifier threshold comprises determining that a single geographic identifier has been assigned to the at least two markets. Ray discloses consumers having a threshold similarity in at least [0023]; [0267]; [0268].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the programmatic TV advertising placement of Ray in order to predict future TV consumption behavior (Ray abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 18, Although Sheehan discloses television network affiliates with geographic identifiers and size of the viewing audience, Sheehan does not specifically disclose a population threshold or a geographic identifier threshold. However, Ray discloses the following limitations:
The method of claim 17, further comprising, before merging the at least two markets together to generate the third plurality of markets: determining that the at least two markets satisfy a population threshold or a geographic identifier threshold. Ray discloses consumers having a threshold similarity in at least [0023]; [0267]; [0268].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for targeting content based on location including geographic identifiers of Sheehan with the programmatic TV advertising placement of Ray in order to predict future TV consumption behavior (Ray abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2014/0137188 (Bartholomay et al.) discloses systems and methods for simultaneously delivering content to end users.
US Pub. No. 2020/0145707 (Smith) discloses systems and methods for advertising insertion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683